Name: Decision of the EEA Joint Committee No 113/98 of 27 November 1998 amending Annex XIX (consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: prices;  trade policy;  consumption;  European Union law
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(08)Decision of the EEA Joint Committee No 113/98 of 27 November 1998 amending Annex XIX (consumer protection) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0050 - 0050DECISION OF THE EEA JOINT COMMITTEENo 113/98of 27 November 1998amending Annex XIX (consumer protection) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIX to the Agreement was amended by Decision of the EEA Joint Committee No 53/98 of 29 May 1998(1);Whereas Directive 98/6/EC of the European Parliament and of the Council of 16 February 1998 on consumer protection in the indication of the prices of products offered to consumers(2) is to be incorporated into the Agreement;Whereas Directive 98/6/EC repeals, with effect from 18 March 2000, Council Directive 79/581/EEC of 19 June 1979 on consumer protection in the indication of the prices of foodstuffs(3) and Council Directive 88/314/EEC of 7 June 1988 on consumer protection in the indication of the prices of non-food products(4), which are incorporated in the Agreement and which are therefore to be deleted from the Agreement with effect from the same date,HAS DECIDED AS FOLLOWS:Article 1The following shall be added after point 1 (Council Directive 79/581/EEC) in Annex XIX to the Agreement: "1a. 398 L 0006: Directive 98/6/EC of the European Parliament and of the Council of 16 February 1998 on consumer protection in the indication of the prices of products offered to consumers (OJ L 80, 18.3.1998), p. 27)."Article 2The texts of point 1 (Council Directive 79/581/EEC) and of point 6 (Council Directive 88/314/EEC) shall be deleted with effect from 18 March 2000.Article 3The texts of Direction 98/6/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 28 November 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 November 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 30, 4.2.1999, p. 56.(2) OJ L 80, 18.3.1998, p. 27.(3) OJ L 158, 26.6.1979, p. 19.(4) OJ L 142, 9.6.1988, p. 19.